FOR IMMEDIATE RELEASE STERLING CONSTRUCTION COMPANY, INC. REPORTS RECORD SECOND QUARTER OPERATING RESULTS REAFFIRMS 2007 GUIDANCE APPOINTS JAMES H. ALLEN, JR. AS CHIEF FINANCIAL OFFICER HOUSTON, TX – August 9, 2007 – Sterling Construction Company, Inc. (NasdaqGS: STRL) (“Sterling” or “the Company”) today announced record revenues and net income for both the second quarter and the first half of 2007. Second Quarter 2007 Compared to Second Quarter 2006 (Continuing Operations) § Revenues rose 19% to a record $71.3 million from $60.0 million, despite very wet weather in the quarter; § Operating income increased to a record $5.3 million from $4.5 million in the second quarter last year; § Net income from continuing operations was $3.8 million, as compared with $3.2 million for the second quarter of 2006; § Diluted earnings per share from continuing operations were $0.32 compared with $0.27 in the second quarter last year. First Half 2007 Compared to First Half 2006 (Continuing Operations) § Revenues rose 20% to a record $140.2 million from $116.5 million, despite the very wet weather in both the first and second quarters; § Operating income was $8.6 million compared with $8.8 million last year, reflecting the lower income in the first quarter this year; § Net income from continuing operations was a record $6.3 million, as compared with $6.2 million for the first half of 2006; § Diluted earnings per share from continuing operations were $0.54 compared with $0.53 in the first half last year. Commenting on the results, Joe Harper, Sterling’s President and Chief Operating Officer, said, “In the second quarter we once again achieved record revenues, reflecting the expansion of our equipment fleet and the addition of new plant and work-crews, all of which enabled us to take advantage of our strong backlog.Revenues and profits in the second quarter would have been even higher but for the above-average number of days of heavy rainfall in May and June. “This brings our first half revenue growth to 20%,” he continued.“As in the first quarter, however, lower average margins in backlog combined with the heavy rainfall led to lower gross margins, but we achieved gross profit gains in the second quarter on several contracts nearing completion, and by reducing costs through re-designing certain other projects.As a result, gross margins improved in the second quarter to 11.3% compared with 8.2% in the first quarter, and operating income rose to a new quarterly record.” Sterling Construction News Release August 9, 2007 Page 2 Outlook Pat Manning, the Company’s Chairman and Chief Executive Officer, noted that approximately $66 million of construction contracts were added to backlog in the second quarter, with backlog at the end of the quarter standing at $394 million, unchanged from the beginning of the quarter. “The bidding climate in our markets continues to be strong, and we are very pleased with our 20% organic growth rate,” he said.“As we have said previously, we also continue to actively pursue potential acquisition opportunities.” Manning noted that there has been a continuation through July of the very wet weather that affected Sterling’s markets in the first half. “Because of the variability of results in our industry from quarter-to-quarter, especially as the result of weather,” Mr. Manning said, “investors are encouraged to view quarterly results in the overall context of our annual results and guidance, and are reminded that the Company’s policy is to provide guidance only on annual results; we do not issue guidance about quarterly results.” In light of the good second quarter performance, management is affirming its 2007 guidance for revenues of $285 million to $310 million, pre-tax income of $20.3 million to $22.8 million, and net income of $13.4 million to $15.0 million, representing earnings per share, on a diluted basis, of between $1.13 and $1.26. Election of Chief Financial Officer Mr. Manning also announced that Maarten Hemsley, who has been the Company's Chief Financial Officer for almost twenty years, is stepping down as CFO, reflecting the culmination of a long-term goal agreed by Mr. Hemsley and the Board to transition to a full-time, Houston-based CFO, in light of the Company’s rapid growth.Mr. Hemsley will remain a director of the Company and will assist in the transition. Mr. Manning thanked Mr. Hemsley for his long and valuable service to the Company and said that he is pleased that Mr. Hemsley's expertise and experience will remain available to the Company through his continued service as a director. In Mr. Hemsley's place, the Board has elected James H. Allen, Jr., 66, as the Company’s new Chief Financial Officer, effective August 10th.Mr. Allen is a CPA and was formerly with the Houston office of Arthur Andersen
